The defendant's petition for certification to appeal from the Appellate Court, 179 Conn. App. 221, 178 A.3d 106 (2018), is granted, limited to the following issues:"1. Did the Appellate Court properly conclude that the trial court properly admitted the probable cause hearing testimony of Keisha Parks?"2. Did the Appellate Court properly conclude that the trial court properly admitted the testimony of James Stephenson?"KAHN, J., did not participate in the consideration of or decision on this petition.